Citation Nr: 0719904	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-40 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for hypertension.  In 
February 2007, the Board remanded the claim for additional 
development.


FINDING OF FACT

The veteran's hypertension first manifested many years after 
his separation from service and is unrelated to his period of 
service or to any aspect thereof.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including hypertension, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

The veteran's service medical records reflect that he had an 
elevated blood pressure reading on one occasion during his 
period of service.  On examination in November 1945, prior to 
discharge from service, he had a blood pressure reading of 
150/90.  The veteran asserts that at this point he was 
informed that his blood pressure was "a little high."  
There was, however, no diagnosis of hypertension.  Although 
the veteran had an elevated blood pressure reading at the 
time of his separation from service, there is no indication 
in his service medical records that he had consistently 
elevated readings sufficient to warrant a diagnosis of 
hypertension.  As hypertension was not diagnosed in service, 
the Board finds that chronicity in service is not established 
in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
hypertension.  38 C.F.R. § 3.303(b).  In January 1946 the 
veteran underwent examination for the purpose of determining 
whether he was physically qualified to return to duty as a 
firefighter for the Durham Fire Department.  Blood pressure 
reading at that time revealed a blood pressure of 134/86.  
While this reading is slightly elevated, the examining 
physician did not diagnose hypertension.  The first clinical 
evidence of an actual diagnosis of hypertension is dated in 
June 1987.  At that time, the veteran sought VA treatment for 
a painful left thigh, and reported that he had been seeing a 
private physician for control of his hypertension for 
approximately five years.  Blood pressure readings at the 
time he sought VA treatment were 170/100, 126/90, and 140/90.  
The diagnosis was hypertension.  The veteran has been taking 
prescription medication for control of his hypertension at 
least since June 1987.  There is no evidence in the veteran's 
claims folder indicating that any of the veteran's treating 
providers found a relationship between his hypertension and 
his period of active service.  

In June 2007, a VA examiner examined the veteran and reviewed 
the veteran's claims folder in conjunction with rendering an 
opinion as to whether the veteran's current diagnosis of 
hypertension was related to his elevated blood pressure 
reading in service.  After examining the veteran and 
reviewing the file, the examiner determined that the 
veteran's hypertension was unrelated to his period of active 
service.  The rationale provided for this opinion was that 
the veteran's service medical records reflected one incident 
of elevated blood pressure, but no consistently elevated 
blood pressure readings, and therefore no diagnosis of 
hypertension.  Additionally, a formal diagnosis of 
hypertension was not made for many years after the veteran's 
separation from service.

The first clinical evidence of a diagnosis of hypertension is 
dated in June 1987, approximately 42 years after his 
separation from service.  Given the length of time between 
his separation from service and the initial diagnosis, the 
veteran is not entitled to service connection for 
hypertension on a presumptive basis.  Additionally, in view 
of the lengthy period without treatment, there is no evidence 
of a continuity of treatment, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's 
hypertension.   Thus, service connection for hypertension is 
not warranted.

The Board has considered the veteran's assertions that his 
hypertension is related to his service.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In May 2003, and several times thereafter, the RO provided 
Pelegrini-compliant notice to the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing or content 
of the notice to the appellant is harmless because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an April 2007 
re-adjudication of the claim by the RO subsequent to receipt 
of the required notice.  

The RO has also, in a March 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran with an examination 
with regard to his claim for service connection. 

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


ORDER

Service connection for hypertension is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


